


Exhibit 10.17

 

ACCOUNTING AND ADMINISTRATIVE SERVICES AGREEMENT

 

AGREEMENT is made as of the 29th day of November, 2006, by and between Ivy Funds
(the “Trust”), a Massachusetts Business Trust, and Waddell & Reed Services
Company (“WRSCO”), a Missouri corporation,

 

WITNESSETH:

 

WHEREAS, the Trust wishes to appoint WRSCO to be its Accounting Services Agent
and to perform certain administrative services with respect to each of its
series listed in Appendix A (each, a “Fund”) upon and subject to the terms and
provisions of this Agreement;

 

NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement, the parties agree as follows:

 

A.        Appointment of WRSCO as Accounting Services Agent and Administrator
for the Trust; Acceptance.

 

(1)  The Trust hereby appoints WRSCO to act as Accounting Services Agent and
Administrator for the Funds upon and subject to the terms and provisions of this
Agreement.

 

(2)  WRSCO hereby accepts the appointment as Accounting Services Agent and
Administrator for the Funds and agrees to act as such, upon and subject to the
terms and provisions of this Agreement.

 

B.         Duties of WRSCO.

 

WRSCO shall perform such duties as set forth in this Paragraph B as agent for
and on behalf of the Trust.

 

(1)  WRSCO shall at its expense provide bookkeeping and accounting services and
assistance, including, in particular, the following services as are required by
the Funds:

 

a)            maintaining the registration or qualification of the Funds and
their shares under state “Blue Sky” or securities laws and regulations, provided
that the Funds shall pay all related filing fees and registration or
qualification fees;

b)           record the current days’ trading activity and such other proper
bookkeeping entries as are necessary for determining that day’s net asset value
for the Funds, including pricing daily the value of the shares of the Funds;

c)            assisting the Funds and third party solicitors (if any) in
connection with soliciting and gathering shareholder proxies;

d)           preparing the Funds’ U.S. Federal, state and local income tax
returns, provided that the Funds shall pay all charges for services and expenses
of the Funds’ independent auditors in reviewing such returns;

e)            preparing the financial information for the Funds’ prospectuses,
statements of additional information and periodic reports to shareholders,
provided that the Funds shall pay all charges for services and expenses of the
Funds’ independent auditors;

 

 

--------------------------------------------------------------------------------


 

f)               preparing Form N-SAR, Form N-CSR, Form N-PX and Form N-Q, or
such other forms as the Securities and Exchange Commission (the “SEC”) from time
to time may prescribe under the Investment Company Act of 1940, as amended (the
“1940 Act”);

g)            in coordination with the Funds’ legal counsel, preparing and
filing with the SEC of the Funds’ registration statement (including prospectuses
and statements of additional information), and any amendments or supplements
that may be made from time to time, and preparing and filing with the SEC of
notices and proxy materials for meetings of shareholders, provided that the
Funds shall pay all charges for services and expenses of the Funds’ outside
legal counsel;

h)            assisting in the printing of the Funds’ prospectuses, periodic
reports to shareholders and proxy materials;

i)                rendering statements or copies of records for the Funds from
time to time as requested by the Trust (see Appendix B);

j)               facilitating audits of accounts by the Trust’s independent
auditors or by any other auditors employed or engaged by the Trust or by any
regulatory body with jurisdiction over the Trust;

k)           computing each Fund’s net asset value per share, and, if
applicable, its public offering price, total returns and yields, and notifying
the Trust and such other persons as the Trust may reasonably request of the net
asset value per share, the public offering price and/or the total return yield;
and

l)                providing executive, clerical and secretarial personnel
competent to carry out the above responsibilities.

 

(2)  WRSCO shall maintain and keep current the accounts, books, records, and
other documents relating to the Funds’ financial and portfolio transactions as
may be required by rules and regulations of the SEC adopted under Sections
31(a) of the 1940 Act.

 

(3)  WRSCO shall cause the subject records of the Funds to be maintained and
preserved pursuant to the requirements under the 1940 Act.

 

(4)  In pricing daily the value of shares of the Funds, WRSCO may make
arrangements with, and obtain the value of portfolio securities from, pricing
services or quotation services that are compensated by the Funds directly or
indirectly through the placement of portfolio transactions with broker-dealers
who provide such valuation or quotation services to WRSCO.

 

(5)  WRSCO shall maintain duplicate copies, or information from which copies of
the records necessary to the preparation of the Funds’ financial statements and
valuations of its assets may be reconstructed.  Such duplicate copies or
information shall be maintained at a location other than where WRSCO performs
its normal duties hereunder so that in the event the records established and
maintained pursuant to the foregoing provisions of this Section B are damaged or
destroyed, WRSCO shall be able to provide the services and assistance specified
in this Section B.

 

(6)  WRSCO will compute each Fund’s net asset value in a manner consistent with
the specific provisions of the Funds’ prospectuses.  In general, such
computation will be made by dividing the value of a Fund’s portfolio securities,
cash and any other assets, less its

 

 

2

--------------------------------------------------------------------------------


 

liabilities, by the number of shares of the Fund outstanding, adjusted to the
nearest cent.  Such computation will be made as of the close of regular trading
on the New York Stock Exchange (normally 4:00 p.m., Eastern time) on each day
that the New York Stock Exchange is open for trading.  If applicable, WRSCO will
also compute the public offering price by dividing the net asset value per share
by the appropriate factor as provided by the Fund; the total return; and the
yield.

 

Each Fund’s liabilities are allocated between its classes.  The total of such
liabilities allocated to a class plus that class’ distribution fee and any other
expenses specially allocated to that class are then deducted from the class’
proportionate interest in the Fund’s assets, and the resulting amount for each
class is divided by the number of shares of that class outstanding to produce
the “net asset value” per share.

 

(7)   In the event any of WRSCO’s facilities or equipment necessary for the
performance of its duties hereunder is damaged, destroyed or rendered inoperable
by reason of fire, vandalism, riot, natural disaster or otherwise, WRSCO will
use its best efforts to restore all services hereunder to the Funds and will not
seek from the Funds additional compensation to repair or replace damaged or
destroyed facilities or equipment.  WRSCO shall also make and maintain
arrangements for emergency use of alternative facilities for use in the event of
the aforesaid destruction of or damage to its facilities.

 

C.        Compensation of WRSCO.

 

Each Fund agrees to pay to WRSCO for its services under this Agreement, an
amount payable on the first day of the month as shown on the following table
pertinent to the average daily net assets of the Fund during the prior month:

 

Fund’s Average Daily Net Assets for the Month

 

Monthly Fee

 

 

 

$    0 - $  10 million

 

$            0

$  10 - $  25 million

 

$   479.00

$  25 - $  50 million

 

$   962.50

$  50 - $100 million

 

$1,479.00

$100 - $200 million

 

$2,016.50

$200 - $350 million

 

$2,633.50

$350 - $550 million

 

$3,437.50

$550 - $750 million

 

$4,012.50

$750 - $  1.0 billion

 

$5,066.50

$1.0 billion and over

 

$6,187.50

 

In addition, for each class of shares in excess of one, the Fund pays WRSCO a
monthly per-class fee equal to 1.25% of the monthly base fee.

 

Each Fund also pays monthly a fee paid at the annual rate of 0.01% or one basis
point for the first $1 billion of net assets with no fee charged for net assets
in excess of $1 billion.  This fee may be voluntarily waived until Fund assets
are at least $10 million.

 

 

3

--------------------------------------------------------------------------------


 

D.        Right of the Trust to Inspect; Ownership of Records.

 

The Trust will have the right under this Agreement to perform on-site inspection
of records and accounts, and audits directly pertaining to the Funds’ accounting
and portfolio records maintained by WRSCO hereunder at WRSCO’s facilities. 
WRSCO will cooperate with the Trust’s independent auditors or representatives of
appropriate regulatory agencies and furnish all reasonably requested records and
data.  WRSCO acknowledges that these records are the property of the Trust, and
that it will surrender to the Trust all such records promptly on request.

 

E.         Standard of Care; Indemnification.

 

WRSCO will at all times exercise reasonable care and good faith in performing
its duties hereunder.  WRSCO shall incur no liability to the Trust or the Fund
in connection with its performance of services hereunder, except to the extent
that is does not comply with the foregoing standards.  WRSCO will make every
reasonable effort and take all reasonably available measures to assure the
adequacy of its personnel, facilities and equipment as well as the accurate
performance of all services to be performed by it hereunder within, at a
minimum, the time requirements of any applicable statutes, rules or regulations
made in the Trust’s current registration statement as filed with the SEC.

 

WRSCO shall not be responsible for, and the Trust agrees to indemnify WRSCO for,
any losses, damages or expenses (including reasonable counsel fees and expenses)
(i) resulting from any claim, demand, action or suit not resulting from WRSCO’s
failure to exercise good faith or reasonable care and arising out of or in
connection with WRSCO’s duties on behalf of the Funds hereunder; (ii) for any
delay, error or omission by reason of circumstances beyond its control,
including acts of civil or military authority, national emergencies, labor
difficulties (except with respect to WRSCO’s employees), fire, mechanical
breakdown beyond its control, flood catastrophe, acts of God, insurrection, war,
riots or failure beyond its control of transportation, communication or power
supply; or (iii) for any action taken or omitted to be taken by WRSCO in good
faith in reliance on the accuracy of any information provided to it by the Trust
or its trustees or in reliance on any advice of counsel who may be internally
employed counsel or outside counsel for the Trust or advice of any independent
accountant or expert employed by the Trust with respect to the preparation and
filing of any document with a governmental agency or authority.

 

In order for the rights to indemnification to apply, it is understood that if in
any case the Trust may be asked to indemnify or hold WRSCO harmless, the Trust
shall be advised of all pertinent facts concerning the situation in question,
and it is further understood that WRSCO will use reasonable care to identify and
notify the Trust promptly concerning any situation which presents or appears
likely to present a claim for indemnification against the Trust.  The Trust
shall have the option to defend WRSCO against any claim which may be the subject
of this indemnification and, in the event that the Trust so elects, it will so
notify WRSCO, and thereupon the Trust shall take over complete defense of the
claim, and WRSCO shall sustain no further legal or other expenses in such
situation for which WRSCO shall seek indemnification under this paragraph. 
WRSCO will in no case confess any claim or make any compromise in any case in
which the Trust will be asked to indemnify WRSCO except with the Trust’s prior
written consent.

 

 

4

--------------------------------------------------------------------------------


 

F.         Term of the Agreement; Taking Effect; Amendments.

 

This Agreement shall become effective at the start of business on the date
hereof and shall continue, unless terminated as hereinafter provided, for a
period of one (1) year and from year-to-year thereafter, provided that such
continuance shall be specifically approved as provided below.

 

This Agreement shall go into effect, or may be continued, or may be amended, or
a new agreement covering the same topics between the Trust and WRSCO may be
entered into only if the terms of this Agreement, such continuance, the terms of
such amendment or the terms of such new agreement have been approved by the
Board of Trustees of the Trust, including the vote of a majority of the trustees
who are not “interested persons,” as defined in the 1940 Act, of either party to
this Agreement, the agreement to be continued, amendment or new agreement, cast
in person at a meeting called for the purpose of voting on such approval.  Such
a vote is hereinafter referred to as a “disinterested trustee vote.”

 

Any disinterested trustee’s vote shall, in favor of continuance, amendment or
execution of a new agreement, include a determination that:  (i) the Agreement,
amendment, new agreement or continuance in question is in the best interests of
the Trust and its shareholders; (ii) the services to be performed under the
Agreement, the Agreement as amended, new agreement or agreement to be continued,
are services required for the operation of the Fund; (iii) WRSCO can provide
services, the nature and quality of which are at least equal to those provided
by others offering the same or similar services; and (iv) the fees for such
services are fair and reasonable in the light of the usual and customary charges
made by others for services of the same nature and quality.

 

Nothing herein contained shall prevent any disinterested trustee vote from being
conditioned on the favorable vote of the holders of a majority (as defined in or
under the 1940 Act) of the outstanding shares of the Funds.

 

G.        Termination.

 

(1)  This Agreement may be terminated by WRSCO at any time without penalty upon
giving the Trust at least one hundred twenty (120) days’ written notice (which
notice may be waived by the Fund) and may be terminated by the Trust at any time
without penalty upon giving WRSCO at least sixty (60) days’ written notice
(which notice may be waived by WRSCO), provided that such termination by the
Trust shall be directed or approved by the vote of a majority of the Board of
Trustees of the Trust in office at the time or by the vote of the holders of a
majority (as defined in or under the 1940 Act) of the outstanding shares of the
Funds.

 

(2)  On termination, WRSCO will deliver to the Trust or its designee all files,
documents and records of the Trust used, kept or maintained by WRSCO in the
performance of its services hereunder, including such of the Trust’s records in
machine readable form as may be maintained by WRSCO, as well as such summary
and/or control data relating thereto used by or available to WRSCO.

 

(3)  In addition, on such termination or in preparation therefore at the request
of the Trust and at the Trust’s expense, WRSCO shall provide, to the extent that
its capabilities then

 

 

5

--------------------------------------------------------------------------------


 

permit, such documentation, personnel and equipment as may be reasonably
necessary in order for a new agent or the Trust to fully assume and commence to
perform the agency functions described in this Agreement with a minimum
disruption to the Funds’ activities.

 

(4)  This Agreement shall automatically terminate in the event of its
assignment, the term “assignment” for this purpose having the meaning defined in
Section 2(a)(4) of the Act and the rules and regulations thereunder of the SEC.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the date and year first above written.

 

 

 

IVY FUNDS

 

 

on behalf of each of its series listed in Appendix A

 

 

 

 

 

 

 

 

 

By:

/s/ Henry J. Herrmann

 

 

 

Henry J. Herrmann, President

 

 

 

 

 

ATTEST:

 

 

 

 

 

By:

/s/ Mara Herrington

 

 

Mara Herrington, Secretary

 

 

 

 

 

WADDELL & REED SERVICES COMPANY

 

 

 

 

 

 

 

 

 

By:

/s/ Michael D. Strohm

 

 

 

Michael D. Strohm, President

 

 

 

 

 

ATTEST:

 

 

 

 

 

By:

/s/ Wendy J. Hills

 

 

Wendy J. Hills, Secretary

 

 

 

6

--------------------------------------------------------------------------------


 

Appendix A

 

Series of Ivy Funds

 

 

Ivy Managed EuroPacific Fund

Ivy Managed International Opportunities Fund

 

 

7

--------------------------------------------------------------------------------


 

Appendix B

 

Standard Reports and Availability

 

The following reports will be provided to the Fund on a regular basis with
availability as indicated:

 

A.        Daily

 

1.         Printed Trial Balance

2.         Net Asset Value Worksheet

3.         Cash Forecast

4.         Yield Computation, if applicable

 

B.         Weekly - Tax Lot Ledgers

 

C.        Monthly

 

1.         Tax Lot Ledgers as of month-end

2.         Working Appraisal as on month-end

3.         Purchase and Sale Journal for the month

4.         Summary of Gains and Losses on Securities for the month

5.         Dividend Ledger for the month (Receivable as of month-end and earned)

6.         Interest Income Analysis for the month (receivable as of month-end
and earned)

7.         Trial Balance as of month-end

8.         Net Asset Value Worksheet as of month-end

9.         Open Trades (payable and receivable for unsettled securities
transactions)

 

D.        Annually

 

1.         Purchase and Sale Journal for the year

2.         Summary of Gains and Losses on Securities for the year

3.         Broker Allocation Report for the year

 

 

8

--------------------------------------------------------------------------------
